Citation Nr: 9928379	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable, and that therefore, a grant of TDIU 
is warranted.  A review of the record discloses that 
additional action by the RO is necessary before the Board can 
proceed further in reviewing that claim.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1998).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1998) may still prevail in a 
TDIU claim if he is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1998).  Therefore, rating boards are to 
submit to the Director, Compensation and Pension Services, 
for extra-schedular consideration, all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a) (1998).

The record shows that the veteran's current service-connected 
disabilities include traumatic injury of the right eye, 
evaluated as 30 percent disabling, post-operative scar of a 
left inguinal herniorrhaphy, evaluated as 10 percent 
disabling, and superficial shell fragment wounds of the left 
thigh and right hip, right ear hearing loss, and post-
operative left inguinal hernia, all evaluated as 
noncompensable.  Therefore, the veteran does not presently 
meet the minimum percentage requirements for TDIU under 
38 C.F.R. § 4.16(a) (1998).

In a Notice of Disagreement dated March 1996, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  Thereafter, the RO issued a Statement of the Case 
in which it indicated that the veteran's statement would be 
accepted as a new claim for tinnitus and that he would be 
notified once a decision was made.  In a statement submitted 
in October 1997, the veteran referred to constant ringing and 
roaring in his ears.  During a VA audiological examination in 
January 1998, the veteran reported that his chief complaint 
was tinnitus.  He claimed that the ringing in his ears was 
constant.  However, the RO has apparently not issued a rating 
decision addressing the claim of entitlement to service 
connection for tinnitus and the claims file contains no 
indication that this claim has been adjudicated.

Since the veteran's claim for TDIU is based on the effects of 
the veteran's service connected disabilities, the issue of 
service connection for tinnitus is inextricably intertwined 
with the claim for a total disability evaluation based on 
individual unemployability.  As such the Board will defer 
consideration of the claim for TDIU until the RO adjudicates 
the service connection claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should issue a rating decision as 
to the issue of entitlement to service 
connection for tinnitus after reviewing 
the evidence associated with the claims 
file and completing all necessary 
development.  If the decision is 
favorable in granting service connection 
for tinnitus, the RO should readjudicate 
the claim for a total disability 
evaluation based on individual 
unemployability.  When adjudicating the 
TDIU claim, the RO should consider 
entitlement pursuant to both schedular 
and extraschedular criteria.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

